UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1846



LINDA S. RAYNOR,

                                              Plaintiff - Appellant,

          versus


JUDGE MARIN C. HILLSMAN,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:06-cv-00057-sgw)


Submitted: November 15, 2006              Decided:   November 17, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda S. Raynor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Linda   S.   Raynor    appeals   the   district   court’s   order

dismissing as frivolous Raynor’s motion “to remove Judge Marin C.

Hillsman from the bench.”       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      Raynor v. Hillsman, No. 5:06-cv-00057-sgw

(W.D. Va. filed June 26, 2006 & entered June 27, 2006).                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -